IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,842


EX PARTE PHILLIP WAYNE MORRIS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2005-410,322-B IN THE 137TH DISTRICT COURT

FROM LUBBOCK COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of assault, family
violence, repeat offense, and sentenced to eight years' imprisonment after an enhancement allegation
was found to be true.
	Applicant contends that he is entitled to an out-of-time appeal because his trial counsel gave
oral notice of appeal and requested that new counsel be appointed for appeal, but failed to file a
written notice of appeal, and no new counsel was appointed.  The trial court has determined that
these allegations are true.  We find, therefore, that Applicant is entitled to the opportunity to file an
out-of-time appeal of the judgment of conviction in Cause No. 2005-410,322 from the 137th Judicial
District Court of Lubbock County.  Applicant is ordered returned to that time at which he may give
a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. 
All time limits shall be calculated as if the sentence had been imposed on the date on which the
mandate of this Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must
take affirmative steps to file a written notice of appeal in the trial court within 30 days after the
mandate of this Court issues.

Delivered:  February 13, 2008
Do Not Publish